Citation Nr: 0300657	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
bilateral, high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO granted service connection for bilateral, 
high frequency sensorineural hearing loss and assigned an 
noncompensable initial rating, effective December 2000.  
The veteran, contending his claim merited a compensable 
rating, filed a notice of disagreement in February 2002, 
and a statement of the case (SOC) was issued in May 2002.  
The veteran submitted a substantive appeal in June 2002, 
with no hearing requested.

As the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the 
Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.  

2.  In November 2001, the veteran had bilateral hearing 
loss manifested by, level I hearing acuity in the right 
ear and level I hearing acuity in the left ear.

3.  The record presents no basis for the assignment of a 
compensable rating for bilateral hearing loss at any point 
since the effective date of the grant of service 
connection.


CONCLUSION OF LAW

As the assignment of an initial noncompensable evaluation 
for bilateral, high frequency sensorineural hearing loss 
was proper, the criteria for a compensable evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist 
the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision 
has been accomplished.

The Board finds that the requirements of the new law and 
its implementing regulations have essentially been 
satisfied.  As evidenced by the December 2001 rating 
decision, the May 2002 statement of the case, and July 
2002 supplemental statement of the case, the RO has 
provided the veteran with the pertinent laws and 
regulations governing the veteran's claim and the reasons 
for the assignment of the noncompensable evaluation.  
Moreover, because there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, but has declined, the 
opportunity to offer testimony to the Board in connection 
with the claim on appeal.  He has undergone VA 
audiological evaluation, the report of which is of record, 
and private medical records have been provided and 
associated with the claims file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair 
adjudication of the claim that has not been accomplished.   

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

In an attachment to his January 2001 claim for service 
connection of hearing loss, the veteran submitted results 
from a hearing examination conducted by his employer.  
Audiological testing results dated in July 1999 were as 
follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
20
50
24
LEFT
5
10
40
75
33

A QTC audiological examination was provided in November 
2001.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
30
45
28
LEFT
10
15
55
70
37

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 in the left ear.  
The QTC examiner diagnosed mild to moderate sloping high 
frequency sensorineural hearing loss bilaterally, and 
indicated that the veteran was a candidate for 
amplification.

By rating decision of December 2001, the RO granted 
service connection for the veteran's bilateral, high 
frequency hearing loss, evaluated as noncompensable.  The 
effective date assigned was December 28, 2000.  The 
veteran subsequently submitted a private audiological 
examination report, dated in May 2002.  The following pure 
tone thresholds (in decibels) were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
20
50
26
LEFT
20
25
50
75
43

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
in the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time 
a disability is service connected.  Where entitlement to 
compensation already has been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Evaluations of hearing loss range from noncompensable to 
100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz) (Hz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, 
as follows:

(a) When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

At the outset, the Board notes that it is unclear whether 
the private audiological test results dated in July 1999 
and May 2002 meet the regulatory requirements for testing 
for VA hearing evaluation purposes prescribed by 38 C.F.R. 
§ 4.85, to include the requirement that the testing be 
performed by a state-licensed audiologist.  However, even 
assuming, arguendo, that the regulatory requirements are 
otherwise met, the Board points out that those results do 
not include speech discrimination scores.  As such scores 
clearly are needed to assess hearing loss (see 38 C.F.R. 
§ 4.85, Table VI, through which a numeric designation for 
hearing impairment, based on puretone threshold average 
and speech discrimination is derived), the private medical 
reports are inadequate for evaluation purposes.  

However, the report of a VA audiometric testing performed 
in November 2001 reflects both puretone thresholds and 
speech discrimination results; hence, such report is the 
only evidence to be considered for rating purposes.  The 
report of that examination demonstrates average decibel 
thresholds (28 in the right ear, and 37 in the left ear) 
and speech discrimination results (100 percent in the 
right ear, and 96 percent in the left) that correlate to 
an auditory acuity numeric designation of I in the right 
ear, and an auditory acuity numeric designation of I in 
the left ear.  See 38 C.F.R. § 4.85(a), Table VI.  (As the 
veteran's hearing loss does not fit within the definition 
of an exceptional pattern of hearing impairment, pursuant 
to 38 C.F.R. § 4.86), Table VIa is not for application in 
this case).  These numeric designations, in combination, 
correspond to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this 
matter and must predicate its determination on the basis 
of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In view of the foregoing, the Board must find the 
assignment of an initial noncompensable evaluation for 
bilateral hearing loss was proper.  Because the record 
simply does not establish the veteran's entitlement to a 
compensable evaluation for bilateral hearing loss at any 
point since the effective date of the grant of service 
connection, there is no basis for staged rating of the 
claim on appeal, pursuant to Fenderson, and the claim for 
a compensable evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 


ORDER

A compensable evaluation for bilateral, high frequency 
sensorineural hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

